Citation Nr: 1100229	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected residuals of right hand and wrist injury, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected residuals of left elbow injury, currently evaluated 10 
percent disabling.

3.  Entitlement to service connection for arthritis of the right 
hand and wrist, claimed as secondary to service-connected right 
hand and wrist injury.

4.  Entitlement to service connection for arthritis of the left 
elbow, claimed as secondary to service-connected left elbow 
injury.

5.  Entitlement to service connection for nerve damage of the 
right hand and wrist, claimed as secondary to service-connected 
right hand and wrist injury.

6.  Entitlement to service connection for nerve damage of the 
left elbow, claimed as secondary to service-connected left elbow 
injury.

7.  Entitlement to service connection for neck disability, to 
include as secondary to service-connected right hand and wrist 
and left elbow disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from September 1982 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Procedural history

In November 1988, the Veteran filed claims of entitlement to 
service connection for right hand/wrist and left elbow 
disabilities.  The Veteran's claims were granted in a February 
1989 rating decision; noncompensable disability ratings were 
assigned to each, effective the date of claim.  An April 1995 
rating decision increased the rating assigned to the service-
connected residuals of right hand and wrist injury to 10 percent, 
effective January 6, 1994.

In June 2006, the Veteran filed claims of entitlement to 
increased ratings for the service-connected residuals of right 
hand/wrist and left elbow injuries.  He also filed claims of 
entitlement to service connection for arthritis and nerve damage 
of the right hand/wrist and left elbow, as well as, entitlement 
to service connection for a neck disability.  A February 2007 
rating decision increased the disability rating assigned to the 
service-connected residuals of left elbow injury to 10 percent, 
effective June 15, 2006.  The decision denied the other pending 
claims.  The Veteran disagreed with the February 2007 rating 
decision and perfected his appeal by filing a timely substantive 
appeal [VA Form 9] in April 2008.

In June 2010, the Veteran presented sworn testimony during a 
personal hearing in Montgomery, Alabama, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claims on appeal must be remanded for further development.

Reasons for remand

Outstanding treatment records

The Veteran testified that he continues to receive treatment for 
his service-connected left elbow at the VA medical centers in 
Biloxi and Mobile.  See the June 2010 Board hearing transcript, 
pgs. 4-5.  The Board notes that the most recent VA treatment 
records contained in the claims folder are dated in 1997.  Also, 
in a letter dated June 2009, Dr. A.J.Z. stated that the Veteran 
receives treatment from him for his service-connected right hand 
and wrist disability.  In his letter, Dr. A.J.Z. indicated that 
additional treatment records were available upon request.  
Accordingly, the VBA should attempt to locate the Veteran's more 
recent VA treatment records as well as any available treatment 
records from Dr. A.J.Z. pertaining to the Veteran as such records 
may be pertinent to the Veteran's current claims.

VA examinations

The Veteran was most recently afforded a VA examination in 
January 2007 as to his service-connected residuals of right 
hand/wrist and left elbow injuries.  The Veteran, through his 
representative, has suggested that his service-connected right 
hand and wrist and left elbow disabilities have worsened in 
severity since the most recent VA examination.  See, e.g., the 
June 2010 Board hearing transcript.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

As the Veteran was last examined in January 2007, nearly four 
years ago, the Board believes that a VA examination is needed to 
assess the Veteran's current right hand and wrist as well as left 
elbow symptomatology and to sufficiently address all pertinent 
disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to 
include the extent of functional loss.  The VA examination should 
also address whether the Veteran currently suffers from any 
arthritis or nerve damage/neurological disabilities as a result 
of his service-connected disabilities.

Additionally, as to the claimed neck disability, the RO 
inexplicably denied the Veteran's claim based upon an absence of 
a current disability.  However, the medical evidence demonstrates 
that the Veteran is currently diagnosed with a "[p]ost right 
paracentral posterior disk bulge at the C5-6 level."  See the 
computed tomography report dated May 1997.  Accordingly, a 
current disability is documented by the evidence of record.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the 
"current disability" requirement is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . . . 
even though the disability resolves prior to the Secretary' s 
adjudication of the claim"].  

The Veteran has asserted that his current neck disability is due 
to his military service or, alternately, to his service-connected 
right hand/wrist and left elbow disabilities.  See, e.g., the 
Veteran's claim dated June 2006.  There is currently no medical 
evidence as to whether the currently diagnosed cervical spine 
disability is related to the Veteran's military service or his 
service-connected right hand/wrist and/or left elbow 
disabilities.  As such, this case presents certain medical 
questions which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions].  An examination is therefore necessary.  See 
38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through his 
representative and request that he 
identify any outstanding medical 
examination and treatment records 
pertinent to his claims.  VBA should take 
appropriate steps to secure VA treatment 
records from the Biloxi and Mobile VA 
medical centers dated from 1997 to present 
and the outstanding treatment records from 
Dr. A.J.Z. pertaining to the Veteran as 
well as any additional medical records 
identified by the Veteran and associate 
them with the VA claims folder.
2.	The Veteran should be afforded a VA 
examination in order to determine the 
nature and extent of his service-
connected right hand/wrist disability 
and left elbow disability.  The 
Veteran's claims folder, including a 
copy of this REMAND, must be made 
available to the examiner to review 
in conjunction with the examination.  
Such review must be noted in the 
examination report.  The examiner 
should specifically identify (1) 
range of motion of the Veteran's 
right hand and wrist, including 
motion accompanied by pain in 
degrees; and (2) functional 
impairment, including upon repetitive 
testing, due to pain, incoordination, 
weakened movement, and excess 
fatigability on use.  The examiner 
should also specifically diagnose or 
rule out any arthritis or nerve 
damage/neurological disabilities of 
the right hand and wrist and left 
elbow.  If the VA examiner diagnoses 
any such arthritis and/or nerve 
damage/neurological disability, 
he/she should indicated, with 
supporting rationale, whether the 
diagnosed arthritis and/or nerve 
damage/neurological disability is at 
least as likely as not (50/50 
probability) due to the service-
connected injuries of the right hand 
and wrist and/or left elbow.  If 
diagnostic testing such as X-ray or 
EMG is determined to be necessary by 
the VA examiner, such should be 
accomplished prior to the rendering 
of any diagnosis.  A report of the 
examination should be prepared and 
associated with the Veteran's VA 
claims folder.

3.	VBA should schedule the Veteran for 
an examination to determine the 
nature and etiology of his claimed 
neck disability.  The Veteran's VA 
claims folder, including a copy of 
this REMAND, must be made available 
to the examiner to review in 
conjunction with the examination.  
Such review must be noted in the 
examination report.   The examiner 
should provide opinions as to 
(1) whether the Veteran's neck 
disability is at least as likely as 
not related to his military service 
and/or (2) whether it is at least as 
likely as not that the Veteran's neck 
disability is related to or has been 
aggravated by his service-connected 
right hand/wrist and/or left elbow 
disabilities.  If the Veteran fails 
to report for the scheduled 
examination, the claims folder should 
be referred to an appropriately 
qualified examiner for the same 
medical opinion.  In either event, a 
report should be prepared and 
associated with the Veteran's VA 
claims folder. 

4.	VBA should then readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal remain denied, VBA 
should provide the Veteran and his 
representative with a SSOC and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


